Citation Nr: 0925885	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in which  the RO denied service 
connection for schizoaffective disorder, bipolar type.  

In September 2006 and February 2009, the Board remanded this 
issue for further development.  In April 2009, the VA Appeals 
Management Center (AMC) issued a Supplemental Statement of 
Case (SSOC) continuing the previous denial.  The case is 
again before the Board.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on her part is required.

Issues no longer on appeal

In its June 2007 decision, the Board denied service 
connection for a back disability.  In its February 2009 
decision, the Board denied service connection for a left knee 
disability.  Those issues have therefore been resolved.  See 
38 C.F.R. § 20.1100 (2008).

REMAND

For reasons explained immediately below, the Board finds that 
the issue on appeal must be remanded for additional 
evidentiary development.


VA examination 

In its prior remands, the Board limited the Veteran's claim 
to service connection for schizoaffective disorder.  Since 
the Board's most recent remand, the United States Court of 
Appeals for Veterans Claims (the Court) issued a decision 
which held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran filed her claim for service 
connection for a psychiatric disability in July 2000.  
Nicotine dependence was diagnosed in January 2001.  Also, a 
panic disorder was diagnosed in April 2003.  More recently, 
VA treatment records reflect diagnoses of schizoaffective 
disorder and anxiety state not otherwise specified.  Under 
Clemons, the Veteran's claim for service connection for an 
acquired psychiatric disorder includes nicotine dependence, 
panic disorder, and anxiety state not otherwise specified as 
well as schizoaffective disorder.  

In light of the Court's decision in Clemons, a VA examination 
and medical opinion are necessary to determine the nature of 
any current psychiatric disorder other than schizoaffective 
disorder and whether such a psychiatric disorder was caused 
or aggravated by active service.

Private treatment records

In September 2006, the Board remanded the Veteran's claim to 
obtain records from a private hospital, St. B. Hospital.  In 
April 2007, the AMC requested records from St. B. Hospital 
using a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA) 
containing the Veteran's previous surname and her correct 
Social Security number.  In June 2007, St. B. Hospital 
indicated that it had no information.

In a statement received by the Board in July 2009, the 
Veteran indicated that she received treatment at St. B. 
Hospital under a third surname.  This statement is the first 
time she has provided that surname to VA.  Another attempt to 
obtain records from St. B. Hospital, using the third surname 
provided in the July 2009 statement, must be made. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should again attempt obtain 
records from St. Bernard Hospital and 
Health Care Center in Chicago, Illinois 
for the period from 1971 to 1973.  Any 
request to that facility should be made 
using her name at that time, as provided 
in the statement received by the Board in 
July 2009, and her correct Social 
Security number.  Efforts to obtain these 
records should be memorialized in the 
Veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

2.  The Veteran should be scheduled for a 
psychiatric or psychological evaluation 
for the purpose of determining the 
correct psychiatric diagnosis (or 
diagnoses).  For any currently diagnosed 
psychiatric disorder, the examiner should 
provide an opinion as to whether it is as 
likely as not that the disability was 
incurred in, or aggravated by, the 
Veteran's military service. A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should review the record 
and readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disability.  If the 
decision remains unfavorable to the 
Veteran, a SSOC should be prepared.  The 
Veteran and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

